Citation Nr: 0720408	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-32 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypothyroidism, to 
include as secondary to medication for service-connected 
bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the RO, in part, denied 
service connection for hypothyroidism.

In March 2006, the Board remanded the appeal for additional 
development.  The requested development has been completed 
and the case returned to the Board.  

The February 2006 Board decision awarded service connection 
for erectile dysfunction; VA's Appeals Management Center 
established an initial noncompensable evaluation, effective 
October 7, 2002.


FINDING OF FACT

Hypothyroidism is not related to a disease or injury in 
service, and is not due to, or aggravated by, medications for 
the service-connected bipolar disorder. 


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated by active 
service and is not proximately due to, or the result of, a 
service connected disease or disability. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006); 71 Fed. Reg. 52,747 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with notice on the Pelegrini II 
VCAA elements in a March 2003 letter.  The RO provided notice 
as to VCAA elements outlined in Dingess via a January 2007 
supplement statement of the case.  Nevertheless, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's service connection claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The RO has obtained all reported pertinent VA and private 
medical records.  As noted previously herein, in March 2006, 
the Board remanded the instant claim to the RO for additional 
development, i.e., a VA examination with an opinion as to the 
etiology, if any, between hypothyroidism and the veteran's 
military service and medication for his service-connected 
bipolar disorder.  Thereafter, the requested VA examination 
and opinion were provided in August 2006 and January 2007, 
respectively.  Furthermore, in a February 2007 statement, the 
veteran indicated that he did not have any additional 
evidence to submit to VA in support of the instant claim.  
Thus, the RO has complied with VA's duty under the VCAA to 
assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A.

II.  Relevant Laws and Regulations

Service Connection-general criteria

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Secondary Service Connection-criteria

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to or 
the result of a service-connected disease or injury..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a non-service- 
connected condition by a service-connected condition. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The provisions 
of 38 C.F.R. § 3.310 were amended to incorporate the 
interpretation of that regulation announced in Allen.  71 
Fed. Reg. 52,747 (Sept. 7, 2006).

III.  Analysis

The veteran contends that he developed hypothyroidism 
secondary to medications for his service-connected bipolar 
disorder. He has not contended, nor it there other evidence 
that hypothyroidism was directly incurred in active service.

Post-service VA and private medical evidence reflects that 
upon admission to a VA hospital for a psychiatric disability 
in May 1978, the veteran was found to have had isolated and 
slightly low "T4's."  Thyroid-stimulating levels (TSH) were 
reported as normal.  After a hematology consult, the veteran 
was given a diagnosis of thalassemia trait.  He was found, 
however, to have been clinically euthyroid, that is, to have 
a normal thyroid.

The post-service medical evidence also shows that the 
veteran's thyroid disease began sometime between 1989 and 
1992.  In this regard, a February 1992 VA report reflects 
that the veteran was found to have had hyperthyroidism since 
early February 1991, along with, a history of thalassemia 
minor.  A February 1998 VA hospitalization report reflects 
that in 1992, the veteran underwent a radionuclear ablation 
of this thyroid and that he had been on thyroid supplements 
since that time.  

According to May 2000, May 2002, March 2003 and August 2006 
VA outpatient and examination reports, the veteran developed 
hypothyroidism after he underwent radioactive iodine medicate 
thyroid ablation (RAI) for Grave's Disease.

Moreover, a January 2007 VA examiner concluded that it was 
less likely that the veteran's current thyroid disease was 
the result of lithium use, or the result of a disease or 
injury in service.  The examiner reasoned that although there 
was medical documentation that lithium could cause 
hypothyroidism, in the veteran's case, there was no 
documented hypothyroid state until after the ablation.  
Indeed, the examiner observed, and as corroborated by a 
February 1992 VA treatment report, the veteran was in a 
hyperthyroid state until 1992, when he underwent RAI for 
Grave's Disease.  The examiner concluded that the veteran's 
hypothyroidism was a direct result of the thyroid ablation.  
The examiner pointed out that since 1996, the veteran had 
been biochemically euthyroid.  The examiner's opinion was 
based on a review of the veteran's documented medical 
history, as well as medical literature, supplied by the 
appellant.  

While the veteran has submitted medical literature reporting 
that lithium cold cause hypothyroidism, this literature was 
taken into account by the VA examiner.  The literature raised 
the possibility that there was a relationship between the 
hypothyroidism and medication for the service connected 
bipolar disorder, but said nothing about the likelihood of 
such a scenario in the veteran's case.  The only competent 
opinion specific to the veteran was furnished by the VA 
examiner.  The examiner's opinion was based on a complete 
review of the record, including the veteran's statements and 
evidence, and was supported by a thorough rationale.

Because the most probative evidence of record is against a 
link between hypothyroidism and service or medications for 
his service-connected bipolar disorder disability, the weight 
of the evidence is against the claim and the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, at 53-56 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for hypothyroidism, to include as 
secondary to medications for service-connected bipolar 
disorder is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


